DETAILED ACTION
This office action is in response to the election of claims filed on August 31, 2021.
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-12 and 21-28.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/25/2019.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 21, 22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 6,362,064) in view of Srinivasan (US 2017/0221983).
With respect to Claim 1, McGregor discloses (Fig. 7A-7B) most aspects of the current invention including an integrated chip, comprising: 
a semiconductor device (700) disposed on a frontside of a substrate; 
a polysilicon isolation structure (724) continuously surrounding the semiconductor device and extending from the frontside of the substrate towards a backside of the substrate; 
a first insulator liner (723) and a second insulator liner (723) respectively surrounding a first outermost sidewall of the polysilicon isolation structure and a second outermost sidewall of the polysilicon isolation structure, 
However, McGregor does not show wherein the substrate comprises a monocrystalline facet arranged between the first insulator liner and the second insulator liner, wherein a top of the monocrystalline facet is above bottommost surfaces of the polysilicon isolation structure, the first insulator liner, and the second insulator liner.
On the other hand, Srinivasan discloses (Fig. 2B) an integrated chip (250), comprising: 
a semiconductor device (220) disposed on a frontside of a substrate; 
a polysilicon isolation structure (242), a first insulator liner (241) and a second insulator liner (241)
wherein the substrate comprises a monocrystalline facet (243) arranged between the first insulator liner and the second insulator liner, wherein a top of the monocrystalline facet is above bottommost surfaces of the polysilicon isolation structure, the first insulator liner, and the second insulator liner
Srinivasan teaches doing so to provide an ohmic contact between the isolation structure in the trench and the semiconductor substrate (par 30).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the substrate comprises a monocrystalline facet (243) arranged between the first insulator liner and the second insulator liner, wherein a top of the monocrystalline facet is above bottommost surfaces of the polysilicon isolation structure, the first insulator liner, and the second insulator liner in the device of McGregor to provide an ohmic contact between the isolation structure in the trench and the semiconductor substrate.
With respect to Claim 2, McGregor discloses (Fig. 7A-7B) wherein the substrate is monocrystalline.
With respect to Claim 4, Srinivasan discloses (Fig. 2B) wherein the substrate comprises: a semiconductor base layer (205); an insulator layer (222) over the semiconductor base layer; and a semiconductor active layer (221) over the insulator layer, and wherein the semiconductor base layer comprises the monocrystalline facet.
With respect to Claim 5, Srinivasan discloses (Fig. 2B) wherein the polysilicon isolation structure comprises an average grain size greater than 300 nanometers (par 29).
Regarding claim 5, Differences in the sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sizes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the sizes and similar sizes are known in the art (see e.g. Srinivasan), it would have been obvious to one of the ordinary skill in the art to use these values in the device of McGregor.
The specification contains no disclosure of either the critical nature of the claimed sizes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 21, McGregor discloses (Fig. 7A-7B) most aspects of the current invention including an integrated chip, comprising: 
a semiconductor device (700) arranged over a substrate; 
a first polysilicon isolation structure (724) continuously surrounding the semiconductor device and arranged within the substrate;
a first insulator liner (723) and a second insulator liner (723) respectively arranged on a first outer sidewall of the first polysilicon isolation structure and a second outer sidewall of the first polysilicon isolation structure
a second polysilicon isolation structure (724) continuously surrounding the first polysilicon isolation structure; andP20191279US00Serial No. 16/663,659Page 5 a third insulator liner (723) and a fourth insulator liner (723) respectively arranged on a first outer sidewall of the second polysilicon isolation structure and a second outer sidewall of the second polysilicon isolation structure
However, McGregor does not show wherein the substrate comprises a first monocrystalline facet arranged between the first and second insulator liners and a second monocrystalline facet arranged between the third and fourth insulator liners, wherein a bottommost surface of the first polysilicon isolation structure is arranged below a topmost surface of the first monocrystalline facet, and wherein a bottommost surface of the second polysilicon isolation structure is arranged below a topmost surface of the second monocrystalline facet.
On the other hand, Srinivasan discloses (Fig. 2B) an integrated chip (250), comprising: 
a semiconductor device (220) disposed on a frontside of a substrate; 
a polysilicon isolation structure (242), a first insulator liner (241) and a second insulator liner (241)
wherein the substrate comprises a first monocrystalline facet (243) arranged between the first and second insulator liners and a second monocrystalline facet (243) arranged between the third and fourth insulator liners, wherein a bottommost surface of the first polysilicon isolation structure is arranged below a topmost surface of the first monocrystalline facet, and wherein a bottommost surface of the second polysilicon isolation structure is arranged below a topmost surface of the second monocrystalline facet
Srinivasan teaches doing so to provide an ohmic contact between the isolation structure in the trench and the semiconductor substrate (par 30).

It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the substrate comprises a first monocrystalline facet arranged between the first and second insulator liners and a second monocrystalline facet arranged between the third and fourth insulator liners, wherein a bottommost surface of the first polysilicon isolation structure is arranged below a topmost surface of the first monocrystalline facet, and wherein a bottommost surface of the second polysilicon isolation structure is arranged below a topmost surface of the second monocrystalline facet in the device of McGregor to provide an ohmic contact between the isolation structure in the trench and the semiconductor substrate.
With respect to Claim 22, Srinivasan discloses (Fig. 2B) wherein the topmost surface of the first monocrystalline facet and the topmost surface of the second monocrystalline facet are each arranged above bottommost surfaces of the first, second, third, and fourth insulator liners.
With respect to Claim 24, McGregor discloses (Fig. 7A-7B) wherein the first polysilicon isolation structure is coupled to a first voltage source, and wherein the second polysilicon isolation structure is coupled to a second voltage source different than the first voltage source.
With respect to Claim 25, McGregor discloses (Fig. 7A-7B) wherein the first polysilicon isolation structure and the second polysilicon isolation structure are coupled to a same voltage source.


With respect to Claim 26, Srinivasan discloses (Fig. 2B) wherein the substrate comprises: a semiconductor base layer (205); an insulator layer (222) over the semiconductor base layer; and a semiconductor active layer (221) over the insulator layer, and wherein the semiconductor base layer comprises the monocrystalline facet.
With respect to Claim 28, Srinivasan discloses (Fig. 2B) wherein the bottommost surfaces of the first and second polysilicon isolation structures are arranged below a bottommost surface of the insulator layer.
Claims 3, 6, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 6,362,064) in view of Srinivasan (US 2017/0221983) and in further view of Graimann (US 6,207,494).
With respect to Claim 3, McGregor discloses (Fig. 7A-7B) most aspects of the current invention. However, McGregor does not show wherein the monocrystalline facet has a triangular profile from a cross-sectional view.
On the other hand, Graimann discloses (Fig. 15) an integrated chip (250), comprising polysilicon isolation structure (30), a first insulator liner and the second insulator liner (32/33), wherein the substrate comprises a monocrystalline facet (35) arranged between the first insulator liner and the second insulator liner, wherein the monocrystalline facet has a Reuleaux triangle profile from a cross-sectional view. Graimann teaches doing so to form a tapered trench to allow for a broader process window for the preceding isolation collar etching step (column 10 lines 44-60).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the monocrystalline facet has a triangular profile from a cross-sectional view in the device of McGregor to form a tapered trench to allow for a 
With respect to Claim 6, Graimann discloses (Fig. 15) wherein the polysilicon isolation structure has a topmost surface that that is below a topmost surface of the substrate (12).
With respect to Claim 23, McGregor discloses (Fig. 7A-7B) most aspects of the current invention. However, McGregor does not show wherein the first monocrystalline facet and the topmost surface of the second monocrystalline facet have triangle-like profiles from a cross-sectional view perspective.
On the other hand, Graimann discloses (Fig. 15) an integrated chip (250), comprising polysilicon isolation structure (30), a first insulator liner and the second insulator liner (32/33), wherein the substrate comprises a monocrystalline facet (35) arranged between the first insulator liner and the second insulator liner, wherein the monocrystalline facet has a Reuleaux triangle profile from a cross-sectional view. Graimann teaches doing so to form a tapered trench to allow for a broader process window for the preceding isolation collar etching step (column 10 lines 44-60).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the first monocrystalline facet and the topmost surface of the second monocrystalline facet have triangle-like profiles from a cross-sectional view perspective in the device of McGregor to form a tapered trench to allow for a broader process window for the preceding isolation collar etching step (column 10 lines 44-60).
With respect to Claim 27, Graimann discloses (Fig. 15) wherein the topmost surfaces of the monocrystalline facets are arranged above a bottommost surface of an insulator layer (28).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2017/0221983) in view of McGregor (US 6,362,064). 
With respect to Claim 7, Srinivasan discloses (Fig. 2B) most aspects of the current invention including an integrated chip (250), comprising:
a monocrystalline base layer (205); 
a semiconductor active layer (221) over the monocrystalline base layer
an insulator layer (222) separating the active layer from the monocrystalline base layer
a polysilicon isolation structure (242)
insulator liners (241) covering outermost sidewalls of the polysilicon isolation structure and disposed over a horizontally extending surface of the monocrystalline base layer, wherein the monocrystalline base layer comprises a protrusion (243) extending outward from the horizontally extending surface of the monocrystalline base layer and arranged between the insulator liners, the protrusion having a top above bottommost surfaces of the insulator liners and the polysilicon isolation structure
However, Srinivasan 
On the other hand, McGregor discloses (Fig. 7A-7B) an integrated chip, comprising a semiconductor device (700) disposed on a frontside of a substrate, a polysilicon isolation structure (724) continuously separating an inner region of an active layer from an outer region of the active layer, wherein the polysilicon isolation structure extends through the active layer and into the monocrystalline base layer. McGregor teaches doing so to increase breakdown voltage and walkout prevented in a high voltage trench isolated NPN bipolar transistor by applying a positive voltage to the surrounding silicon outside of the trench (column 7 lines 21-27).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the polysilicon isolation structure continuously separating an inner region of the active layer from an outer region of the active layer, wherein the polysilicon isolation structure extends through the active layer and into the monocrystalline base layer in the device of Srinivasan to increase breakdown voltage and walkout prevented in a high voltage trench isolated NPN bipolar transistor by applying a positive voltage to the surrounding silicon outside of the trench.
With respect to Claim 8, Srinivasan discloses (Fig. 2B) wherein the polysilicon isolation structure has a height greater than or equal to about 7 micrometers (par 29).
Regarding claim 8, Differences in the sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sizes are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the sizes and similar sizes are known in the art (see e.g. Srinivasan), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed sizes or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 9, Srinivasan discloses (Fig. 2B) wherein the protrusion comprises sidewalls that meet at a top point, and wherein the sidewalls are separated from the insulator liners by the polysilicon isolation structure.
With respect to Claim 10, Srinivasan discloses (Fig. 2B) wherein the polysilicon isolation structure comprises p-type doped polysilicon.
With respect to Claim 11, McGregor discloses (Fig. 7A-7B) further comprising: an additional polysilicon isolation structure continuously surrounding the polysilicon isolation structure and separated from the polysilicon isolation structure by the outer region of the active layer.



Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2017/0221983) in view of McGregor (US 6,362,064) and in further view of Graimann (US 6,207,494).
With respect to Claim 12, Srinivasan discloses (Fig. 2B) most aspects of the current invention. However, Srinivasan does not show wherein the polysilicon isolation structure has a topmost surface that is below topmost surfaces of the insulator liners.
On the other hand, Graimann discloses (Fig. 15) an integrated chip (250), comprising polysilicon isolation structure (30), a first insulator liner and the second insulator liner (32/33), wherein the substrate comprises a monocrystalline facet (35) arranged between the first insulator liner and the second insulator liner, wherein the polysilicon isolation structure has a topmost surface that is below topmost surfaces of the insulator liners. Graimann teaches doing so to form a tapered trench to allow for a broader process window for the preceding isolation collar etching step (column 10 lines 44-60).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the polysilicon isolation structure has a topmost surface that is below topmost surfaces of the insulator liners in the device of Srinivasan to form a tapered trench to allow for a broader process window for the preceding isolation collar etching step (column 10 lines 44-60).

<Remainder of page intentionally left blank>


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814